Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17770,0074 filed on 21 March 2022. This application is a CON of 16/005,636 filed on 11 June 2018. The preliminary amendment filed 21 March 2022 cancels claims 1-20 and adds claims 21-40. Claims 21-40 are presented for examination.

Claim Interpretation
Claims 21 and 31 recite “the service chain.” Examiner interprets this to have antecedent basis from “a chain of services” presented in the preamble.
Claims 21, 22, 31, and 32 recite an “interface.” As per the Merriam-Webster dictionary, an interface is “the place at which independent and often unrelated systems meet and act on or communicate with each other.” Therefore, Examiner interprets any communication to comprise interfaces on each end, such as at a container or bridge.
Claims 21, 22, 31, and 32 recite “a message processing module.” Examiner interprets this module to be a software component operating on a virtual machine.
Claims 26-28 and 36-38 recite “a service module.” Examiner interprets this module to be a software component operating on the host computer.
Claim 31 recites “a processing unit.” Examiner interprets this to be a processor, as supported by paragraph 0092 of Applicant’s specification. 

Allowable Subject Matter
Claims 27, 28, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 29, 31, 32, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,283,676 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 21, 22, 29, 31, 32, and 39 overlap with the limitations of claims 1 and 11 of Patent 11,283,676.
Regarding Claim 21, Patent 11,283,676 discloses a method of performing a chain of services on a host computer executing a plurality of machines (claims 1 and 11 provide for a method for performing services on a computer that executes a service VM), the method comprising:  	at a message processing module operating on a service virtual machine (SVM) executing on the host computer (claims 1 and 11 provide for a computer executing a service VM):  		receiving a data message associated with a particular machine executing on the host computer (claims 1 and 11 provide for data messages received by the service VM on the computer);  		identifying the service chain to perform on the data message, the service chain comprising a plurality of service operations performed by a plurality of service containers operating on the SVM (claims 1 and 11 provide for identifying a set of at least two network service containers from the plurality of containers to perform at least two network services); and  		successively passing the data message to the plurality of service containers through a bridge that communicates with each container through a different interface (claims 1 and 11 provide for each particular network service container in the identified set of network service containers, retrieving the data message from the shared memory location, performing the service of the particular network service container on the data message and storing the data message back at the shared memory location).
Regarding Claim 22, Patent 11,283,676 discloses the method of claim 21, wherein successively passing comprises:  	through a first interface of the message processing module that communicates with the bridge through a first interface of the bridge:  		passing the data message to the bridge to forward to a first container in the service chain;  		receiving, from the bridge, the data message after the first container has performed a first service operation on the data message;  		passing the data message to the bridge to forward to a second container in the service chain; and  		receiving, from the bridge, the data message after the second container has performed a second service operation on the data message (claims 1 and 11 provide for identifying a set of at least two network service containers from the plurality of containers to perform at least two network services on a data message stored at the shared memory location; and for each particular network service container in the identified set of network service containers, retrieving the data message from the shared memory location, performing the service of the particular network service container on the data message and storing the data message back at the shared memory location).
Regarding Claim 29, Patent 11,283,676 discloses the method of claim 21 further comprising storing the data message in one location in a shared memory that all the service containers in the service chain access to retrieve the data message each time that the service containers have to perform a service on the data message (claims 1 and 11 provide for defining a location in the allocated memory as a shared memory location that is to be shared among the service VM and the plurality of containers and for each particular network service container in the identified set of network service containers, retrieving the data message from the shared memory location, performing the service of the particular network service container on the data message and storing the data message back at the shared memory location).
Regarding Claim 31, similar rejection where the method of claim 21 teaches the non-transitory machine readable medium of claim 31.
Regarding Claim 32, similar rejection where the method of claim 22 teaches the non-transitory machine readable medium of claim 32.
Regarding Claim 39, similar rejection where the method of claim 29 teaches the non-transitory machine readable medium of claim 39.

Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,283,676 B2 in view of US PGPUB 2018/0027100 A1 to Jeuk et al.
Regarding Claim 23, Patent 11,283,676 discloses the method of claim 21, wherein successively passing comprises providing to the bridge a different network identifier each time that the data message is passed to the bridge to forward to the different container (claim 6 provides for wherein a process executed by the service VM communicates with each particular network service container in the set of network service containers through a particular message queue to (i) indicate that the network service container should provide the network service for the data message and (ii) receive an indication that the network service has been provided). 	Patent 11,283,676 doesn’t explicitly disclose wherein the network identifier is a network address associated with a container. 	Jeuk, in a similar field of endeavor, discloses wherein the different network identifier comprises a different network address associated with a different container (0033 provides for a container name and container address). 	It would have been obvious for one having ordinary skill in the art to combine Jeuk with the Patent because uniquely identifying each container will allow the container processing to be more exact.
Regarding Claim 33, similar rejection where the method of claim 23 teaches the non-transitory machine readable medium of claim 33.

Claims 24-26 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,283,676 B2, in view of Jeuk et al, and in view of US PGPUB 2017/0063928 A1 to Jain et al.
Regarding Claim 24, the Patent/Jeuk system discloses the method of claim 23. Patent and Jeuk doesn’t explicitly disclose wherein identifying the service chain comprises using a service tag to identify the service chain from a plurality of service chains performed by the service containers executing on the SVM. 	Jain, in a similar field of endeavor, discloses using a service tag to identify the service chain from a plurality of service chains performed by the service containers executing on the SVM (0037 and 0182 provides for using service tags). 	It would have been obvious for one having ordinary skill in the art to combine Jain with the Patent and Jeuk because uniquely identifying each service will allow the container processing to increase efficiency.
Regarding Claim 25, the Patent/Jeuk/Jain system discloses the method of claim 24, wherein receiving the data message comprises receiving the data message with the service tag (Jain, 0037 and 0182 provides for using service tags). 	Same motivation as claim 24.
Regarding Claim 26, the Patent/Jeuk/Jain system discloses the method of claim 25, wherein the service tag is generated by a service module executing on the host computer outside of the SVM (Jain, FIG. 23 provides for service module 2320 executing outside VPN VM 1110). 	Same motivation as claim 24.
Regarding Claim 34, similar rejection where the method of claim 24 teaches the non-transitory machine readable medium of claim 34.
Regarding Claim 35, similar rejection where the method of claim 25 teaches the non-transitory machine readable medium of claim 35.
Regarding Claim 36, similar rejection where the method of claim 26 teaches the non-transitory machine readable medium of claim 36.

Claims 30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,283,676 B2 in view of US PGPUB 2017/0142031 A1 to Mackie et al.
Regarding Claim 30, Patent 11,283,676 discloses the method of claim 21. Patent 11,283,676 doesn’t explicitly disclose wherein different service containers are from different third-party service providers. 	Mackie, in a similar field of endeavor, discloses wherein different service containers are from different third-party service providers (0033 provides for wherein the third party has complex control over sandbox container 28A). 	It would have been obvious for one having ordinary skill in the art to combine Mackie with the Patent to allow a third part complete control of operations performed by logic established within the confines of a container.
Regarding Claim 40, similar rejection where the method of claim 30 teaches the non-transitory machine readable medium of claim 40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0155724 A1 to Haddad et al discloses a services chain configuration that allocates a shared memory segment for unikernels.
US Patent 10,417,025 B2 to Bosch et al discloses Interface to the Routing System (I2RS) for Service Chaining.
US PGPUB 2016/0179582 A1 to Skerry et al discloses monitoring a shared memory for throughput through a local service chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459